Citation Nr: 0906638	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-27 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1981 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

This matter was remanded by the Board in October 2007 for 
further evidentiary and procedural development.


FINDING OF FACT

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
degenerative disc disease are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in February 2002, 
May 2002, and December 2007. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Additionally, March 
2006 and December 2007 letters informed the Veteran of how 
the RO assigns disability ratings and effective dates if a 
claim for an increased rating or service connection is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, Social Security records, RO hearing testimony, and 
lay statements are associated with the claims file. The 
Veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.



The Merits of the Claim

The Veteran seeks service connection for degenerative disc 
disease of the lumbar spine. However, competent medical 
opinion evidence indicates that the disorder is not related 
to military service. Thus, having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied. 

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's service treatment records indicated a complaint 
of low back pain in early 1982; middle back pain in January 
1985, subsequently diagnosed as a muscle strain; and back 
pain from playing basketball in May 1986. In January 1989, 
the veteran reported experiencing right scrotum and testicle 
pain, while lifting a generator. 

During a July 1990 service department examination, the 
Veteran stated for two weeks prior to the examination, he 
experienced "some" low backaches as the result of an auto 
accident. A July 1990 Physical Evaluation Board proceeding 
diagnosed the Veteran with bilateral pes planovalgus with 
bunions and hammer toes; Osgood-Schlatter's ailment by 
history; left ventricular hypertrophy; and a past history of 
a right dislocated shoulder. The Veteran's service treatment 
records indicated no treatment or diagnosis of a chronic 
lumbar condition upon discharge. 

Post-service, the Veteran experienced three work-related 
injuries at the United States Postal Service (USPS). Social 
Security records indicate the Veteran reported he initially 
injured his back in December 1996. (See April 2003 Social 
Security Adult Disability Report, Form SSA-3368, page 2).

A June 1997 medical report of Dr. WFL of Triangle Spine and 
Back Center, noted the Veteran specifically denied any other 
previous complaint or injury of his lower back. 

A July 2004 report from Durham Orthopedic Clinic indicated 
the Veteran reported his initial back injury while working 
for USPS followed by a subsequent USPS injury in 2000 and yet 
again in April 2002, when he fell on stairs, injuring his low 
back. The Veteran was diagnosed with degenerative disc and 
joint disease of the lumbosacral spine with an overall 
clinical picture consistent with spinal stenosis. Dr. PHW 
opined that the Veteran's low back disorder was medically 
connected to the injury of April 2002. While Dr. PHW stated 
the Veteran "could" have easily had some disc damage prior 
to April 2002, especially in view of his previous injuries in 
1996 and 2000, the Veteran was apparently functioning full 
time when the April 2002 injury occurred. 

In September 2008, the Veteran underwent a VA examination. 
The Veteran reported that while in service, he injured his 
back lifting a generator and had intermittent back pain while 
in service. He also reported injuring his back while working 
at USPS when he slipped on steps and fell. The examiner 
diagnosed the Veteran with a chronic lumbar strain, and 
lumbar degenerative disc disease at L5-S1 with intermittent 
radiculopathy symptoms. 

The examiner noted the Veteran's military medical file 
mentioned his back four times, two times involving mid-
thoracic issues, not lumbar, and only one where low back pain 
was reported. The examiner noted there were no complaints of 
chronic pain until the Veteran's report of medical history in 
1990 at discharge. The examiner stated he could not determine 
whether or not a current back disorder was caused or 
aggravated by in-service injuries without resorting to mere 
speculation.

A September 2008 VA magnetic imaging resonance (MRI) 
examination indicated a small right paracentral L4-5 disc 
herniation and L5-S1 degenerative disc disease with central 
subligamentous disc protrusion. There was no defined exiting 
nerve root involvement.

The preponderance of the evidence is against the claim. 
Firstly, while the Veteran contends that his disorder was 
incurred in service, because he is not a medically trained 
professional, he is not competent to offer an opinion as to a 
diagnosis, or the cause of a disorder. Cromley v. Brown, 7 
Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Competent medical evidence linking a disorder to 
symptoms is required. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a)(1).

The September 2008 VA examiner stated he could not reach a 
conclusion as to the etiology of the Veteran's back disorder 
without resorting to speculation. For the Board to conclude 
that the Veteran's disorder had its origin during military 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). It has been 
observed that statements from doctors which are inconclusive 
as to the origin of a disease can not be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service. Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).

None of the medical evidence of record associates the 
Veteran's claim of degenerative disc disease of the lumbar 
spine to any event or incident during active military duty. 
As noted above, the Veteran reported on multiple occasions 
that he had no problems with his back until his initial 
worker's compensation injury in 1996. The Veteran then had 
two subsequent worker's compensation injuries, in 2000 and  
2002. 

Further, there is no evidence of continuity of 
symptomatology. The first notation of  a back disability 
associated with the record is dated in 1996 when the Veteran 
reported a worker's compensation injury, approximately 5 
years after the Veteran's separation from service. A claim 
for service connection was not made until 1998, approximately 
8 years after service. This gap in evidence constitutes 
negative evidence that tends to disprove the Veteran's claims 
that the Veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of degenerative disc 
disease of the lumbar spine within the first post-service 
year. Accordingly, the statutory presumption contained in 38 
C.F.R.§§ 3.307 and 3.309 is not for application. While the 
Veteran contends that he injured his back during a generator 
move, service treatment records indicate complaints of only 
right scrotal and testicle pain. There were no complaints, 
treatment or diagnosis of any back injury associated with 
this incident. 

Therefore, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for degenerative disc disease of the 
lumbar spine, and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


